Citation Nr: 1110841	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 2, 2008.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD from September 2, 2008 to the present.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a 30 percent evaluation effective August 27, 2004.  In October 2007, the Veteran requested an increased disability rating for his service-connected PTSD.  As this request was filed within one year of the issuance of the July 2007 rating decision, the Board construes this as a notice of disagreement with the initial disability rating.  As such, the issue before the Board is as captioned above.

Additionally, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the Board finds that the evidence of record warrants staged ratings, and the issue on appeal has been re-characterized to reflect the separate and distinct periods of time recognized by the Board.  Specifically, the Board finds that a 50 percent rating for PTSD is warranted until September 2, 2008, at which time evidence was received showing a worsening condition.  For the issue of entitlement to an increased rating for the period from September 2, 2008 to the present, the Board finds that additional development is needed and that claim is discussed in the remand portion of the decision below.

As a final preliminary matter, the Board notes that the Veteran has asserted that he is not employable by reason of his service-connected PTSD.  The record indicates that the Veteran's total disability rating based on individual unemployability (TDIU) claim was denied in a rating decision issued in September 2008, and that the Veteran did not initiate an appeal with respect to the denial of that claim.  The Veteran has since provided credible testimony that he is not employable by reason of his service-connected PTSD.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability and the Board therefore assumes jurisdiction of the TDIU claim, as shown on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Since, however, that claim has not been initially considered by the RO, the Board must remand the derivative TDIU claim to the RO via the Appeals Management Center (AMC), as will be further explained herein.  The Board notes that VA's Office of General Counsel also indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that forms the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The issues of entitlement to disability rating in excess of 50 percent from September 2, 2008 to the present, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, D.C.


FINDING OF FACT

Prior to September 2, 2008, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: frequent panic attacks; flattened or inappropriate affect; impaired memory; impaired judgment; and, difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for PTSD for the period prior to September 2, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran's claim on appeal arises from his disagreement with the initial disability rating assigned following a grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, there have been no allegations of prejudice or defective notice, and that burden has not been met.

With respect to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and relevant VA treatment records dated from 1998 to 2008 and Vet Center records dated in 2004 and 2005.  Additionally, private treatment records from Dr. Ronald J. Jereb dated in 2007 and 2008 have been obtained.  

VA PTSD examinations were afforded to the Veteran in June 2007 and June 2008.  Both examiners reviewed his claims file, interviewed him thoroughly, assessed his mental state, and drafted a detailed examination report concerning each of these actions.  As such, the Board finds that the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher disability rating for PTSD.  In written statements, he essentially asserts that his symptoms are more serious than as contemplated by his 30 percent disability rating.

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating, and this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the present level of the Veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings -- does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126. Instead, where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service-connected PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The highest rating of 100 percent evaluation is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

These symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994), p. 32).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6.

The record reveals that the Veteran has been receiving treatment for PTSD since at least as early as August 2004 in the form of individual therapy, group therapy, and medication.  Vet Center treatment records dated August 2004 through March 2005 show symptoms, characterized by the Veteran as mild to moderate, to include: anger and hostility, irritability, isolation, nightmares, poor socialization, depression, feelings of hopelessness, difficulty concentrating, panic attacks, emotional detachment, avoidance, intrusive thoughts, exaggerated startle, alcohol abuse, guilt, sleep disturbances, and difficulty getting along with others at work.  His affect was consistently flat and his mood was dysphoric.  Throughout this treatment the Veteran denied suicidal and homicidal ideation and no inappropriate behavior was noted.  The Veteran was consistently noted to be groomed, and good hygiene was noted on multiple occasions. 

In December 2004, the Veteran was referred for a VA psychology consultation based on self-reported mild symptoms to include occasional restlessness, nervousness, anger outbursts, and sleeping 6-7 hours per night.  When examined in March 2005, the Veteran reported trouble with management and bosses and a lack of motivation.  He reported feeling more comfortable away from others since he was easily irritated and wanted to hurt someone.  Clinical testing for anxiety and depression revealed mild to moderate symptoms. 

An April 2005 Vet Center assessment noted the Veteran to have difficulty maintaining relationships with his family and friends because of his pattern of isolation and avoidance.  He was known to have anger outbursts, violent behavior, and alcohol dependency.  The Veteran admitted to suicidal and homicidal ideation.  During individual therapy sessions he displayed short-term memory loss, hyper arousal, irritability, frequent temper flare-ups, intolerance of perceived injustices and inequalities, and easily unprovoked anger.  He was observed to be depressed and tearful with a flat affect and dysphoric mood.  He was noted to have an inability to utilize coping skills to decrease his stressors.  The Veteran was assigned a GAF score of 50 for serious impairment in social and occupational functioning.

In a statement received in May 2005, the Veteran reported that it was hard for him to get motivated and that he did not seem to care about anything, including his health and appearance.  He reported becoming irritated easily and that he was more comfortable when left alone.  He related feeling like he wanted to hurt someone.

VA treatment records in June and July 2005 show the Veteran to be anxious and worried about pressure at his job.  He reported that his bosses did not initially understand or pay attention to his advice and later realized he was right.  This created anxiety and frustration for him.  The Veteran was noted to have good attention, concentration, and memory.  The VA provider did not see symptoms of depression but did note that the Veteran was anxious and very concerned about his job situation.  The Veteran had been with his employer for 16 months, but had had a number of different jobs previously and was worried that his wife may ask him to leave if he lost his job.  The examiner diagnosed anxiety disorder, occupational and marital stressors, and assigned a GAF score of 60.

During VA treatment in December 2005, the Veteran's symptoms consisted primarily of flashbacks.  He did not report other symptoms and denied homicidal and suicidal ideation.  His affect was constricted and it was noted that he did not have much insight into his condition.  No psychotic symptoms were elicited.  In January 2006, the Veteran's chief complaint was getting angry with people.  He had thoughts of suicide but never made an attempt.  On mental status examination, his eye contact was good, but not when relating emotionally-charged material.  He was impatient, irritable, easy to anger, and he reported feeling anxious, jittery, and uncomfortable.  He did not like being in crowds and wanted to do solitary things.  PTSD and depression not otherwise specified (NOS) were diagnosed, and a GAF score of 48 was assigned.

Between February 2006 and October 2006, VA treatment records show continuing complaints of anger, depression, irritability, and repeated GAF scores of 51.  The Veteran also reported problems with a coworker and, in April 2006 and August 2006, he reported passing thoughts of suicide.  

In December 2006, the Veteran reported being more nervous, angry, and impatient.  He indicated that he had not been sleeping well and had been having dreams of war and his good friend who died three years before.  He also indicated that his sister had died suddenly.  The Veteran was noted to be mildly depressed, thoughtful, and reliving war experiences.  He was not suicidal or homicidal.  PTSD and depression, NOS, were diagnosed, and a GAF score of 51 was assigned.  The physician indicated that the Veteran needed to return to a larger dose of medications.  

In March 2007, the Veteran underwent a psychological evaluation by a private psychologist.  The Veteran was noted to arrive early for his appointments and to always be appropriately dressed.  He reported problems with aggression, suicidal thoughts (which were helped by medication), assaultiveness, and problems adapting when his routine at work changes.  He reported that it was harder to motivate himself and that he was isolating himself more.  He reported hoping that people at work would provoke him into a fight.  On mental status examination, the Veteran's thought patterns were logical and linear.  His content of speech was appropriate and well-connected to the topics he discussed and his speech was well-modulated, but somewhat pressured.  There were no delusions or hallucinations.  Eye contact was good and interaction with the examiner was candid and cooperative.  Suicidal thinking was absent, though the Veteran reported having suicidal thoughts prior to taking Paxil.  Personal hygiene and dress were good.  Activities of daily living were noted to be somewhat constricted.  Long-term memory was good and short-term memory was fair to poor.  Anxiety symptoms were present and pronounced, as were problems with impulse control and verbal aggression.  His insight and judgment were noted to be fair.

The private psychologist noted that the Veteran's psychosocial functioning was marked by a fairly steady functioning on the job and a marriage lasting over several decades.  However, he noted that the Veteran did have chronic and continuous problems with flashbacks, nightmares, and sleep disturbances, and that his temper was volatile and he was becoming increasingly isolated.  The examiner diagnosed PTSD and additionally noted the Veteran to suffer from a depressive mood disorder, a generalized anxiety disorder, and some paranoid features.  A GAF score of 53 was assigned. 

The Veteran again sought VA treatment in April 2007 for PTSD.  He was not doing well and reported irritation with people and frustration at work.  He reported that he worked too hard and too fast and that coworkers wanted him to slow down because he made them look bad.  The examiner noted that the Veteran had no insight and did not see that he was making choices and getting the results of those choices.  PTSD and depression, NOS, were diagnosed, as was as a personality disorder, NOS, with aggressive, angry, rigid, and avoidant features.  A GAF score of 51 was assigned.

The Veteran underwent a VA examination in June 2007.  He reported problems with authority, nightmares about four times a week, and a need to stay active.  He reported becoming angry easily and being upset by people in general.  He reported job-related problems, including an irritation with lazy people.  He did not like people telling him how to do his job.  He reported a perfect relationship with his children, although his wife did not understand his PTSD.  He was able to engage in a normal range and variety of activities of daily living (ADLs) without interruption of his typical routine, and he enjoyed golfing and fishing.  His thought processes were logical, coherent, and relevant.  The physician noted the Veteran to be an attractive, articulate, verbal, well-dressed, well-groomed individual who was, overall, mentally intact and cooperative.  He had good social skills, and his reasoning and concentration were good.  However, he was negative and cynical and his affect was flat and blunted.

Psychological symptoms reported during the June 2007 VA examination included a history of suicidal and homicidal ideation, anger, aggression, poor self-control, depression, and panic attacks.  The Veteran related an incident in which he struck his ex-boss at a grocery store.  He also reported episodes of foreshortened future.  The VA examiner indicated that, with respect to occupational functioning, the Veteran had difficulty on the job and did not take supervision well.  With respect to social functioning, the Veteran became easily irritated and had difficulty in relationships with others.  The examiner diagnosed severe and chronic PTSD and bipolar disorder.  A GAF score of 50 was assigned.

Thereafter, VA treatment records dated July 2007 to November 2007 show treatment for symptoms including intrusive thoughts, nightmares, flashbacks, anger, irritability, and anxiety.  The Veteran was consistently assigned a GAF score of 50 during this period.  In February 2008 and March 2008, the Veteran again sought VA mental health treatment, reporting ongoing problems at work.  He reported increased anger and periodic suicidal ideation, and discussed specific episodes of past violent and threatening behavior.  However, he did report enjoyment from working in his yard, riding his motorcycle, and playing golf.  He indicated that he had no friends and did not want any friends, but was interested in group therapy because he felt comfortable with other veterans.  He was assigned a GAF score of 50 in February 2008 and given an additional diagnosis of rule out impulse control disorder, NOS.  In March 2008, he was fired from his employment.  He expressed a future interest in working alone or with other people his age with a similar work ethic.  He denied auditory hallucinations.

In May 2008, the Veteran again sought VA treatment for depression.  He reported things were fine with his wife.  He had been hired for another job but fired shortly thereafter.  He also indicated that he was offered a job but was unsure if he was going to take it do to the low pay.  He was referred to a suicidal prevention coordinator but subsequently determined not to be a suicide risk.  

In June 2008, the Veteran reported depression over not finding jobs he liked.  He reported a history of approximately 14 jobs since 1994.  He felt his standard of work and productivity was far superior to others and indicated that he could find a job at any time, but would not do substandard work.  It was noted that the Veteran had been offered other jobs but turned them down due to low pay.  He was negative for suicidal ideation and his relationship with his children was good.  He acknowledged that there are ways in which he chooses to adapt and ways in which he chooses not to adapt.  He was assigned a GAF score of 60.  

Also in June 2008, the Veteran was afforded a second VA examination.  He reported suicidal thoughts, anger, anxiety, and flashbacks.  He reported seeing people who were not really there, including his friend who died four years before.  He reported that he was fired from five jobs previously and that he just started a new job.  He got along fine with his wife and fine with his children.  He had a positive history of violence and assaultiveness.  Social self-constriction and poor anger management were noted.  On psychiatric examination, the Veteran was casually dressed and his psychomotor activity was tense.  His speech was impoverished, slow, and mumbled.  His attitude toward the examiner was hostile, suspicious, sarcastic, and apathetic.  His affect was inappropriate, and he reported his mood as irritable.  He was noted to be easily distracted and to have paucity of ideas.  Thought content was characterized by paranoid ideations, and delusions were noted that were grandiose, paranoid, and persistent.  The Veteran was noted to have auditory and visual hallucinations, as well as homicidal thoughts and poor impulse control.  However, no inappropriate or obsessive/ritualistic behavior was noted.  The Veteran was able to maintain personal hygiene and perform ADLs.  Remote memory was noted to be mildly impaired, though recent and immediate memory were normal.  The examiner noted that the Veteran had been unable to sustain gainful employment since his last VA exam.  She diagnosed mild to moderate chronic PTSD, dysthymic disorder, and a severe personality disorder and mood disorder.  She noted the Veteran's PTSD symptoms to be mild and opined that the Veteran's diagnosed severe personality disorder had the primary impact on the Veteran's psychosocial and occupational functioning.  She assigned a GAF score of 60.  

The Veteran sought further VA treatment in July 2008 and August 2008.  He was noted to have a new job working in a warehouse at night driving a forklift truck.  However, he hated his job and talked about how people there felt superior to him.  He wanted to hit a man at work.  He reported being defensive and becoming irate when people looked down on him and his family.  His mood was irritable, and he reported a positive history of visual hallucinations.  There was no suicidal or homicidal ideation, and insight and judgment were limited.  He was assigned a GAF score of 50.

On September 2, 2008, the Veteran submitted private medical evidence dated in July 2008 indicating a worsening condition.  The Veteran's flashbacks were more frequent and the private psychologist observed visible tremors in both of the Veteran's arms and hands.  The psychologist noted clear evidence of hopelessness.  When asked about suicide, the Veteran responded that he was close on two occasions.  He also reported that his psychiatrist had increased his medications.  It was noted that the Veteran's condition had clearly deteriorated since stopping psychotherapy.

In light of the above evidence, the Board finds that an increased disability rating of 50 percent for the Veteran's PTSD is warranted for the period prior to September 2, 2008.  The Veteran has not demonstrated difficulty in understanding complex commands or impaired abstract thinking, nor has he demonstrated speech that is circumstantial, circumlocutory, or stereotyped.  On the contrary, the March 2007 private psychologist noted logical and linear thought patterns and appropriate content of speech.  The June 2007 VA examiner similarly noted logical, coherent, and relevant thought processes.  In fact, the June 2007 examiner went as far as to describe the Veteran as articulate and with good social skills.  Moreover, although the Veteran has occasionally reported difficulty with motivation, he has also described himself as a workaholic and reported leisure activities to include working in his yard, riding his motorcycle, golfing, and fishing.

However, the evidence clearly demonstrates other symptoms contemplated by a 50 percent evaluation.  During his June 2008 VA examination, the Veteran reported frequent panic attacks that were severe at times.  His judgment was characterized as fair by the March 2007 private psychologist, and characterized as limited in VA treatment records dated in October 2007 and February 2008.  Vet Center treatment records document a flattened affect between August 2004 and March 2005, as does the June 2007 VA examination report, and the June 2008 VA examination report indicates an inappropriate affect.  Some degree of memory impairment has been noted throughout the record, including in the April 2005 Vet Center assessment, the March 2007 private examination, and the June 2008 VA examination.  In addition, the Veteran has repeatedly described his feelings of anger, irritability, and frustration, and provided examples of assaultive behavior and aggression towards others.  These symptoms have resulted in difficulty in establishing and maintaining effective work relationships.

Also supportive of a 50 percent evaluation are the Veteran's assigned GAF scores during the relevant appeals period.  The Veteran has primarily been assigned GAF scores in the 50-53 range, with the exception of three GAF scores of 60 assigned in July 2005 and June 2008, and a GAF score of 48 assigned in January 2006.  These scores denote moderate to serious symptoms in social and occupational functioning and are consistent with the schedular criteria for the assigned 50 percent rating.

The Board has considered whether an increased rating higher than 50 percent is warranted for the Veteran's PTSD for the period prior to September 2, 2008.  However, although symptoms contemplated by higher rating criteria are variously present in the record, the totality of the evidence of record does not more nearly approximate a 70 percent rating or 100 percent rating.  There is no evidence of obsessional rituals which interfere with routine activities; intermittent, illogical, obscure, or irrelevant speech, near-continuous panic or depression; spatial disorientation; or, neglect of personal appearance and hygiene.  On the contrary, the Veteran's speech has routinely been noted to be logical and linear; he has been noted to be well-dressed, well-groomed, attractive, and neatly attired; he has been noted to maintain proper hygiene and independently perform activities of daily living; and, his behavior during examinations has been noted to be appropriate and cooperative, with the exception of the June 2008 examination.  The evidence shows that he is able to function independently and effectively.  In addition, he has been married to the same woman for over 30 years and has reported good relationships with his children.  Lastly, the record shows that the Veteran was working throughout this time period and, although it appears that employment may have been terminated on a number of occasions, the Veteran was generally able to find other work soon thereafter.  Moreover, by his own admission, the Veteran was able to find work anytime he wanted and was even offered jobs that he refused due to the amount of compensation offered.  
In light of the foregoing, the Board finds that, prior to September 2, 2008, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  The preponderance of the evidence is against the claim for an evaluation greater than 50 percent prior to September 2, 2008, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board recognizes that the Veteran has received various psychiatric diagnoses in addition to PTSD, including a personality disorder, dysthymia, generalized anxiety disorder, and bipolar disorder, and that the RO has discounted symptoms as attributable to nonservice-connected psychiatric disabilities.  However, the Board finds that the record is not clear as to the degree and nature of psychiatric symptoms that may be attributable to other diagnoses, and further finds that the psychiatric symptoms of record are at least related to the Veteran's diagnosed PTSD.  Moreover, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam); 38 C.F.R. § 3.102 (2010).  As such, resolving any doubt in the Veteran's favor, the Board has considered all of the Veteran's psychiatric symptoms in deciding his claim on appeal.
With respect to whether a higher evaluation is warranted on an extraschedular basis in accordance with Thun v. Peake, 22 Vet. App. 111 (2008), for the period prior to September 2, 2008, the Board finds that such a question is inextricably intertwined with the issue of TDIU that is being remanded below.  

ORDER

Entitlement to a 50 percent disability rating for service-connected PTSD is granted for the period prior to September 2, 2008, subject to the laws and regulations governing monetary awards.


REMAND

With respect to the increased rating claim for PTSD for the period from September 2, 2008 to the present, the Board notes that the Veteran has not been afforded a complete VA PTSD examination since June 2008.  Additional evidence was received in September 2008 which reflects that the Veteran's PTSD symptomatology persists and continues to be treated, and has likely worsened.  However, that evidence does not contain sufficiently detailed information to accurately assess the level of disability of the Veteran's PTSD during the relevant time period.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's PTSD symptomatology to include an assessment of the level of his social and industrial impairment would prove helpful in adjudicating the merits of the claim.  Under the circumstances, an VA mental disorders examination appears necessary.

Additionally, as indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that TDIU is part and parcel to a claim for an increased rating when the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which the increased rating is sought.  Id. at 445.  Here, subsequent to the September 2008 rating decision denying entitlement to TDIU, the Veteran has asserted that he is unable to maintain gainful employment due to his PTSD.  In addition, the June 2008 VA examiner indicated that, in the time since the Veteran's June 2007 VA examination, he had been unable to sustain gainful employment.  She listed psychiatric symptoms related to impaired occupational functioning to include decreased concentration, difficulty following instructions, inappropriate behavior, and memory loss.  

Accordingly, the Board finds that the Veteran and the evidence have reasonably raised the issue of entitlement to TDIU.  However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.

A TDIU may be assigned under 38 C.F.R. § 4.16(a) if the Veteran satisfied two requirements.  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where a Veteran fails to meet these criteria, he may found totally disabled on an extraschedular basis.  38 C.F.R. § 4.16(b).  In order to be considered for TDIU on an extraschedular basis, the matter must first be referred to the Director, Compensation and Pension Service.  To qualify, the Veteran must still show that he is unable to secure and follow substantially gainful employment as a result of his service-connected disability or disabilities.  Id.

At present, the Veteran is service-connected for PTSD and status post fracture of the right third metacarpal.  The Veteran's right third metacarpal disability is rated as 0 percent disabling.  The decision herein increased his rating for PTSD from 30 percent to 50 percent.  As PTSD is the Veteran's only compensable service-connected disability, his combined rating is also 50 percent.  The Veteran's service-connected disabilities therefore do not presently satisfy the minimum percentage requirements set forth in 38 C.F.R. § 4.16(a).  Given the Veteran's assertion that his PTSD renders him unemployable, and the medical evidence suggesting the same, the Board finds that referral for consideration of assignment of TDIU on an extraschedular basis may be warranted in accordance with 38 C.F.R. § 4.16(b).  In order to address this possibility, fulfillment of VA's duty to assist appears to require further development, including a medical examination and opinion, and/or a social and industrial survey.  

Finally, it appears that there may be outstanding VA and/or private medical records.  The most recent VA treatment record in the claims file is dated in August 2008, and the most recent private medical evidence is dated in October 2008, over two years ago.  As there is no definitive indication that the Veteran stopped receiving medical treatment for his PTSD, VA and private treatment records dated after August 2008 should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims folder all VA medical records, including any from the VA in Shreveport, Louisiana, dated August 2008 to the present.

2. After obtaining any necessary authorizations, obtain and associate with the claims folder all private treatment records pertinent to the Veteran's claim, including records of Ronald J. Jereb, Ph.D.

3. The RO/AMC shall schedule the Veteran for an appropriate VA psychiatric examination in order to assess the severity of his service-connected PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  All necessary and indicated special studies or tests, to include psychological testing, shall be accomplished.  

The report of examination shall include a discussion of the Veteran's lay history and symptomatology as well as a summary of the pertinent lay and clinical history pertinent to the appeal period extending from September 2, 2008.  The Veteran's employment history and status should also be provided and clarified, to include indicating whether the Veteran is currently employed.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD and the examiner is asked to assign a numerical code under the Global Assessment of Functioning (GAF) scale.  In addition, the examiner should specifically address whether the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  The examiner shall also describe how the symptoms of his service-connected PTSD affect his social and industrial capacity.  

A  complete rationale for all opinions expressed should be provided in the report.

4. The RO/AMC shall undertake any further development deemed necessary, to include ordering a social and industrial survey. 

5. Thereafter, the RO/AMC shall consider whether a rating in excess of 50 percent for PTSD is warranted for the period from September 2, 2008 to the present.  

6. The RO shall also consider whether the Veteran maybe afforded TDIU under the provisions of 38 C.F.R. § 4.16.  If appropriate, the RO/AMC should consider submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration.  

7. Then, adjudicate the Veteran's increased rating and TDIU claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


